Citation Nr: 0814344	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-28 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUES

1.  Whether a notice of disagreement was timely filed from an 
August 2002 denial of  service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $34,573.21.

3.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1969 to 
February 1971, and from November 1978 to April 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision which 
denied entitlement to TDIU; a September 2004 determination 
that an August 2004 notice of disagreement was not timely 
filed; and a November 2004 denial of a request for waiver of 
a $34,573.21 overpayment.  These decisions were issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The Board notes that in his August 2005 substantive appeal 
(Form 9) the veteran clearly stated that, with regard to a 
June 2005 statement of the case, he was only appealing the 
issues of entitlement to TDIU and VA's finding that a notice 
of disagreement was not timely filed.  

In April 2006, the veteran submitted a statement in which he 
requested to reopen his claim of entitlement to service 
connection for PTSD. This claim is hereby referred to the RO 
for appropriate action.

The issues of entitlement to TDIU and request waiver of 
recovery of an overpayment of disability compensation 
benefits in the amount of $34,573.21 are addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  In a rating decision dated in August 2002 the RO denied 
service connection for PTSD.  

2.  In a letter dated September 4, 2002, the veteran was 
notified of the denial of his claim for service connection 
for PTSD, and advised that he had "one year from the date of 
[the] letter to appeal the decision."  

3.  In August 2004 the veteran filed a notice of disagreement 
regarding the denial of his claim for service connection for 
PTSD.


CONCLUSION OF LAW

The veteran's August 2004 notice of disagreement with the 
August 2002 rating decision was not timely filed and the 
August 2002 decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in August 2002 the RO denied 
service connection for PTSD.  In a letter dated September 4, 
2002, the veteran was notified of the denial of his claim for 
service connection for PTSD, and advised that he had 'one 
year from the date of [the] letter to appeal the decision."  
In August 2004 the veteran filed a notice of disagreement 
regarding the denial of his claim for service connection for 
PTSD.  

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.  The notice of disagreement must be filed 
within one year from the date that the RO mails notice of the 
determination.  The date of mailing of the notification is 
presumed to be the same as the date of the letter.  38 C.F.R. 
§ 20.302(a).

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO and a desire to contest 
the result will constitute a notice of disagreement.  While 
special wording is not required, the notice of disagreement 
must be in terms which can reasonably be construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201.

Unfortunately, the veteran's notice of disagreement was filed 
more than one year after the September 2002 letter notifying 
him of the August 2002 rating decision, and the record 
contains no earlier correspondence that can be construed as a 
disagreement with the denial of the veteran's PTSD claim.  In 
fact, there is no reference to PTSD whatsoever after issuance 
of the September 2002 letter until the veteran's August 2004 
correspondence.  There is also no indication of any notice 
delivery failure (see 38 C.F.R. § 20.504), and the veteran 
has not so alleged.  Accordingly, the Board must conclude 
that the veteran failed to submit a timely notice of 
disagreement with respect to the August 2002 denial of his 
claim for service connection for PTSD.  The Board therefore 
does not have jurisdiction to review this claim, and, 
pursuant to the Board's authority under 38 U.S.C.A. § 
7105(d)(3), the appeal of this matter is dismissed.

Since it has been decided herein that the veteran did not 
file a timely notice of disagreement with respect to the 
August 2002 decision, that decision is considered final.  38 
C.F.R. § 3.104.


ORDER

The veteran did not file a timely notice of disagreement with 
respect to the August 2002 rating decision which denied 
service connection for PTSD.  The Board consequently has no 
jurisdiction over that matter, and the appeal is dismissed.


REMAND

With regard to the issue of TDIU, the veteran maintains that 
he is unable to work because of his service-connected 
disabilities.  It is noted that the veteran receives medical 
care through the Memphis VAMC.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).  In accordance with 38 C.F.R. § 
3.159(c)(2) the matter must be remanded for acquisition of 
all VA medical records pertaining to the veteran that are 
dated from October 12, 2005, to the present.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  On remand the veteran 
should also be accorded a C&P TDIU examination.  38 C.F.R. § 
3.326.

In addition to the foregoing, review of the record reveals 
that in February 2005 the veteran filed a notice of 
disagreement regarding the November 2004 denial of his 
request for waiver of a $34,573.21 overpayment.  
Unfortunately, a statement of the case regarding this matter 
has not been issued.  See 38 C.F.R. §§ 19.26(d), 19.29-19.30.  
Remand for issuance of a statement of the case in compliance 
with Manlincon v. West is thus warranted.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Issue a statement of the case that 
addresses the issue of waiver of recovery 
of an overpayment of compensation benefits 
in the amount of $34,573.21.  

2.  Request medical records from the 
Little Rock, Arkansas VAMC dating from 
October 12, 2005.  Also attempt to obtain 
any other evidence that is identified as 
relevant by the veteran during the course 
of the remand, provided that any necessary 
authorization forms are completed.  If no 
additional treatment records exist, the 
claims file should be documented 
accordingly.

3.  Schedule the veteran for appropriate 
VA examination(s) with regard to his claim 
for TDIU to determine the effect of his 
service-connected disabilities on his 
ability to engage in substantial gainful 
employment.  The claims folder must be 
made available to, and reviewed by, the 
examiner; such review must be noted the 
examiner in any examination reports.  All 
indicated tests should be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to 
opine as follows:

o	whether the veteran is unemployable 
as a result of a service-connected 
disability or combination of 
disabilities reasonably certain to 
continue throughout his life, without 
regard to advancing age; 

o	whether the veteran is suffering from 
a service-connected disability or 
combination of disabilities 
sufficient to render it impossible 
for the average person to obtain or 
maintain substantially gainful 
employment, but only if it is 
reasonably certain that such 
disability(s) will continue 
throughout the veteran's life, 
without regard to advancing age;

o	whether the veteran is suffering from 
a service-connected disease or 
disorder determined by the VA 
Secretary to be of such a nature or 
extent as to justify a determination 
that persons suffering therefrom are 
permanently and totally disabled.  

If more than one examination is required 
the examiners should, to the extent 
necessary, confer on the determination of 
whether the veteran is unable to follow 
substantially gainful occupation due to 
his service-connected disabilities.  A 
rationale for all opinions proffered 
should be set forth in the examination 
report. 

5.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If any 
benefit sought remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if 
indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


